                     IN THE UNITED STATES DISTRICT COURT FOR THE
                             MIDDLE DISTRICT OF TENNESSEE
                                  NASHVILLE DIVISION


EMBRAER AIRCRAFT MAINTENANCE                          )
SERVICES, INC.,                                       )
                                                      )
        Plaintiff,                                    )
                                                      )
v.                                                    )       Civil No. 3:13-cv-00059
                                                      )       Judge Trauger
AEROCENTURY CORP.,                                    )
                                                      )
        Defendant.                                    )

                                            ORDER

        It is hereby ORDERED that the status conference scheduled for this afternoon at 2:30

p.m. is CANCELLED. It is clear that the parties wish to proceed with the trial on April 9, 2019.

Therefore, the trial and pretrial conference will take place, as scheduled.

        The plaintiff’s Motion to Reopen Discovery for the Court to Issue Letters Rogatory Under

the Hague Convention (Docket No. 123) is DENIED as moot.

        It is so ORDERED.

        ENTER this 3rd day of April 2019.



                                                      ________________________________
                                                      ALETA A. TRAUGER
                                                      U.S. District Judge




     Case 3:13-cv-00059 Document 145 Filed 04/03/19 Page 1 of 1 PageID #: 3807
